                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


UNITED STATES OF AMERICA

v.                                               CASE NO. 6:21-cr-64-PGB-GJK

TODD ENGLES

                CERTIFICATE OF INTERESTED PERSONS
               AND CORPORATE DISCLOSURE STATEMENT

         I hereby disclose the following pursuant to this Court’s interested persons

order:

         1.    The name of each person, attorney, association of persons, firm, law

firm, partnership, and corporation that has or may have an interest in the outcome

of this action -- including subsidiaries, conglomerates, affiliates, parent

corporations, publicly-traded companies that own 10% or more of a party’s stock,

and all other identifiable legal entities related to any party in the case:

         TODD ENGLES, defendant

         Federal Bureau of Investigation, Investigative Agency

         Karen L. Gable, Assistant United States Attorney

         Karin Hoppmann, Acting United States Attorney

         Rodney Hyre, Special Agent, Federal Bureau of Investigation

         Ali Kamalzadeh, Assistant Federal Defender
      2.     The name of every other entity whose publicly-traded stock, equity,

or debt may be substantially affected by the outcome of the proceedings: None

      3.     The name of every other entity which is likely to be an active

participant in the proceedings, including the debtor and members of the creditors’

committee (or twenty largest unsecured creditors) in bankruptcy cases: None

      4.     The name of each victim (individual or corporate) of civil and

criminal conduct alleged to be wrongful, including every person who may be

entitled to restitution: None

      I hereby certify that I am unaware of any actual or potential conflict of

interest involving the district judge and magistrate judge assigned to this case, and

will immediately notify the Court in writing on learning of any such conflict.




                                         Respectfully submitted,

                                         KARIN HOPPMANN
                                         Acting United States Attorney

                                  By:    s/ Karen L. Gable
                                         Karen L. Gable
                                         Assistant United States Attorney
                                         AUSA No. 025
                                         400 West Washington Street, Suite 3100
                                         Orlando, Florida 32801
                                         Telephone: (407) 648-7500
                                         Facsimile: (407) 648-7643
                                         E-mail: karen.gable@usdoj.gov
U.S. v. TODD ENGLES                             Case No. 6:21-cr-64-PGB-GJK

                          CERTIFICATE OF SERVICE

       I hereby certify that on April 27, 2021, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a

notice of electronic filing to the following:

       Ali Kamalzadeh, Counsel for Engles




                                   By:    s/ Karen L. Gable
                                          Karen L. Gable
                                          Assistant United States Attorney
                                          AUSA No. 025
                                          400 West Washington Street, Suite 3100
                                          Orlando, Florida 32801
                                          Telephone: (407) 648-7500
                                          Facsimile: (407) 648-7643
                                          E-mail: karen.gable@usdoj.gov
